Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-17, 19-28 are currently pending.
Response to Amendment
The amendment filed on 09/07/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 06/08/2022
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, 10-12 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Ramos et al. (US 2011/0256653) and in view of Kishi et al (Pat No 5824561)

Regarding claim 1, Garcia Ramos discloses a thermoelectric device in Figures 1 and 6 comprising: 
a first metal support (metallic substrate 12) ([17]);
a first resin layer (dielectric layer 13) disposed on the first metal support ([17]);
a first electrode part (middle electrodes in conductive layer 11) disposed on the first resin layer ([17]-[18]); 
a semiconductor structure (thermoelectric elements 7) disposed on the first electrode part ([18]); 
a second electrode part (21) disposed on the semiconductor structure ([23]);
a second resin layer (dielectric layer 23) disposed on the second electrode part ([23]); 
and a second metal support (metallic substrate 22) disposed on the second resin layer ([23]), 
Garcia Ramos teaches the claimed limitation, but Garcia Ramos does not teach at least one metal layer as claimed.
	Kishi et al teaches the thermoelectric device comprising dummy electrodes 54 and 55 being disposed on the bottom substrate and top substrate. The dummy electrodes 54, 55 are on at least one side of an outermost row and an outermost column of the first electrode part. Also, the thermoelectric material are not disposed on the at least one metal layer and the at least one metal layer is not electrically connected [fig 5 col 13 lines 1-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the dummy electrode 54 and 55 of Kishi et al on the first resin layer and second resin layer as taught by Garcia Ramos for mechanical reinforcement (col 13 lines 1-27) 

Regarding claim 2, modified Garcia Ramos discloses all of the claim limitations as set forth above. Modified Garcia Ramos additionally discloses that the at least one metal layer includes a plurality of metal layers spaced apart from each other at predetermined intervals [fig 5 Kishi et al]

Regarding claim 10, modified Garcia Ramos discloses all of the claim limitations as set forth above, but modified Garcia Ramos does not teach the at least one metal layer having the same material of the first electrode part.
Garcia Ramos additionally discloses that the at least one metal layer (outer electrodes 11 in Figure 6) is made of the same material as the first electrode part (11) (Figure 6 and [17], electrodes 11 are made of copper).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the at least one metal layer being the same material as the first electrode part since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).


Regarding claim 11, modified Garcia Ramos discloses all of the claim limitations as set forth above, but modified Garcia Ramos does not teach the thickness of the at least metal layer.
 Garcia Ramos additionally discloses that a thickness of the at least one metal layer is 60 to 140% of a thickness of the first electrode part (Figures 1 and 6, all the electrodes 11 including the at least one metal layer and the first electrode part are the same thickness so the at least one metal layer is 100% of the thickness of the first electrode part).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the at least one metal layer to arrive the claimed range as taught by Garcia Ramos since  such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
	
Regarding claim 12, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that the at least one metal layer is disposed between the side of the first electrode part and an edge of the first resin layer (13) (Figure 5, Kishi et al). 
Regarding claim 24, modified Garcia Ramos discloses all of the claim limitations as set forth above. modified Garcia Ramos additionally discloses that the first electrode part includes a plurality of first electrodes to be spaced apart from each other, the at least one metal layer is disposed on at least one side of the outermost row and the outermost column of the plurality of first electrodes [fig 5, Kishi et al]
	
	Regarding claim 25, modified Garcia Ramos discloses all of the claim limitations as set forth above. modified Garcia Ramos additionally discloses that an area of the first metal support (12) is greater than an area of the first resin layer (13) (Figure 6).  

Regarding claim 26, modified Garcia Ramos discloses all of the claim limitations as set forth above. modified Garcia Ramos additionally discloses that the first resin layer (13) is disposed to be spaced apart from an edge of the first metal support (12) (Figure 6).  

Claims 1-2, 10-12, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang  (US 20130081663), , in view of Kishi et al (Pat No 5824561)
Regarding claim 1, Yang discloses a thermoelectric device in Figure 2 comprising: 
a first metal support (metal layer 121, [56]);
a first resin layer (insulating film 122) disposed on the first metal support (121) ([60]);
a first electrode part (middle electrodes 132) disposed on the first resin layer (122) ([46]); 
a semiconductor structure (140, 150) disposed on the first electrode part ([46]); 
a second electrode part (131) disposed on the semiconductor structure (140, 150) ([46]);
a second resin layer (112) disposed on the second electrode part (131) ([60]); 
and a second metal support (111) disposed on the second resin layer (112) ([58]), 
Yang teaches the claimed limitation, but Yang does not teach at least one metal layer as claimed.
	Kishi et al teaches the thermoelectric device comprising dummy electrodes 54 and 55 being disposed on the bottom substrate and top substrate. The dummy electrodes 54, 55 are on at least one side of an outermost row and an outermost column of the first electrode part. Also, the thermoelectric material are not disposed on the at least one metal layer and the at least one metal layer is not electrically connected [fig 5 col 13 lines 1-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the dummy electrode 54 and 55 of Kishi et al on the first resin layer and second resin layer as taught by Yang for mechanical reinforcement (col 13 lines 1-27) 


Regarding claim 2, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that the at least one metal layer includes a plurality of metal layers spaced apart from each other at predetermined intervals (The at least one metal layer is the outermost two of the electrodes 132 which are spaced apart from each other, Figure 2).    
 Regarding claim 10, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that wherein the at least one metal layer is made of the same material as the first electrode part (All the electrodes 132 are made of the same material, [47]).  

Regarding claim 11, modified Yang discloses all of the claim limitations as set forth above, but modified Yang does not teach the thickness of the at least metal layer.

Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that a thickness of the at least one metal layer is 60 to 140% of a thickness of the first electrode part (Figures 2 and [47], all the electrodes 132 including the at least one metal layer and the first electrode part are the same material and thickness so the at least one metal layer is 100% of the thickness of the first electrode part).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the at least one metal layer to arrive the claimed range as taught by Yang since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 12, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that the at least one metal layer is disposed between the side of the first electrode part and an edge of the first resin layer (The at least one metal layer is the outermost two of the electrodes 132 and is between the middle electrodes 132 and an edge of the first resin layer 122, Figure 2).  

Regarding claim 24, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that the first electrode part includes a plurality of first electrodes to be spaced apart from each other (The first electrode part which includes the middle electrodes 132 contains a plurality of spaced apart electrodes), the at least one metal layer is disposed on at least one side of the outermost row and the outermost column of the plurality of first electrodes (The at least one metal layer is the outermost two of the electrodes 132 which are located at the outermost row and column of the first electrodes, Figure 2).    

Regarding claim 27, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses a first bonding layer (123) disposed between the first metal support (121) and the first resin layer (122) (Figure 3A and [52]-[54]).

Regarding claim 28, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that the first resin layer (122) includes an epoxy resin and an inorganic filler, and the inorganic filler includes at least one of aluminum oxide, boron nitride, and aluminum nitride ([60]-[61] and [63]-[65]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang  (US 20130081663) and Kishi et al (Pat No 5824561, as applied to claim 1 above, in view of Miura (PG pub 20080135898)
Regarding claim 10, modified Yang teaches the claimed limitation, but modified Yang does not teach the at least one metal layer having the same material of the first electrode part.
Miura teaches a device comprising a dummy gate electrode having the same material of a gate electrode.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the at least one metal layer being the same material as the first electrode part as taught by Miura since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Ramos et al. (US 2011/0256653) and Kishi et al (Pat No 5824561), as applied to claim 1 above, in view of Miura (PG pub 20080135898)
Regarding claim 10, modified Garcia Ramos et al teaches the claimed limitation, but modified Garcia Ramos et al does not teach the at least one metal layer having the same material of the first electrode part.
Miura teaches a device comprising a dummy gate electrode having the same material of a gate electrode.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the at least one metal layer being the same material as the first electrode part as taught by Miura since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia Ramos et al. (US 2011/0256653) and Kishi et al (Pat No 5824561) as applied to claim 1 above, in view of Uchida (PG Pub 20070146309)
Regarding claim 11, modified Garcia Ramos et al teaches the claimed limitation, but modified Garcia Ramos et al does not teach the at least one metal layer having thickness as claimed.
Uchida teaches a device comprising a dummy electrode having the thickness of the 30 to 180% of the thickness of electrode [para 61
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the at least one metal layer having thickness to arrive the claimed range as taught by Uchida since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang  (US 20130081663) and Kishi et al (Pat No 5824561)as applied to claim 1 above, in view of Uchida (PG Pub 20070146309)
Regarding claim 11, modified Yang teaches the claimed limitation, but modified Yang does not teach the at least one metal layer having thickness as claimed.
Uchida teaches a device comprising a dummy electrode having the thickness of the 30 to 180% of the thickness of electrode [para 61
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the at least one metal layer having thickness to arrive the claimed range as taught by Uchida since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).

Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Ramos et al. (US 2011/0256653), Kishi et al (Pat No 5824561) as applied to claim 1 above, in view of Konishi (US 2010/0252084).

Regarding claim 13, Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses the first electrode part includes a plurality of first electrodes spaced apart from 4New National Stage Patent ApplicationDocket No. DANA-0195each other (the first electrode part includes a plurality of the middle electrodes 11), the plurality of first electrodes include a first terminal connection electrode disposed at one corner of the plurality of first electrodes, and a second terminal connection electrode disposed at another corner of the plurality of first electrodes (Figure 3), but Garcia Ramos does not disclose that second terminal connection electrode is disposed at another corner of the plurality of first electrodes in the same row or the same column as the first terminal connection electrode, the first terminal connection electrode and the second terminal connection electrode extend in a direction of an edge of the first resin layer from a row or column in which the first terminal connection electrode and the second terminal connection electrode are disposed, and the at least one metal layer is disposed between the first terminal connection electrode and the second terminal connection electrode.  



Konishi discloses a thermoelectric device in Figures 1 and 3A-D comprising a first electrode part (22) that includes a plurality of first electrodes spaced apart from 4New National Stage Patent ApplicationDocket No. DANA-0195each other, the plurality of first electrodes include a first terminal connection electrode (left end electrode 41) disposed at one corner of the plurality of first electrodes, and a second terminal connection electrode (right end electrode 41) disposed at another corner of the plurality of first electrodes in the same row or the same column as the first terminal connection electrode (Figure 3d and [2], [33] and [45]), the first terminal connection electrode and the second terminal connection electrode extend in a direction of an edge of a substrate from a row or column in which the first terminal connection electrode and the second terminal connection electrode are disposed (Figure 3d), and at least one metal layer (reinforcing member 25) disposed between the first terminal connection electrode (left end electrode 41) and the second terminal connection electrode (right end electrode 41) (Figure 3d and [36]-[37]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the second terminal connection electrode disposed at another corner of the plurality of first electrodes in the same row or the same column as the first terminal connection electrode, the first terminal connection electrode and the second terminal connection electrode extend in a direction of an edge of the first resin layer from a row or column in which the first terminal connection electrode and the second terminal connection electrode are disposed, and add the at least one metal layer disposed between the first terminal connection electrode and the second terminal connection electrode to the device of Garcia Ramos, as taught by Konishi, because the metal layers positioned as taught by Konishi prevent warp and unevenness of the substrates and allow for increased equalization of the heat distribution (Konishi, [36]-[37]) and  would result in the combination of prior art elements according to known methods to yield predictable results.


Regarding claim 14, modified Garcia Ramos discloses all of the claim limitations as set forth above. Konishi additionally discloses that the at least one metal layer (25) is disposed along a side of the row or column in which the first terminal connection electrode and the second terminal connection electrode (41) are disposed (Figures 3c and 3d).  

Regarding claim 15, modified Garcia Ramos discloses all of the claim limitations as set forth above. Konishi additionally discloses that the first terminal connection electrode (41) is parallel to the row or column in which the first terminal connection electrode and the second terminal connection electrode (41) are disposed and further extends in a direction toward the second terminal connection electrode, and5New National Stage Patent ApplicationDocket No. DANA-0195 the second terminal connection electrode (41) is parallel to the row or column in which the first terminal connection electrode and the second terminal connection electrode are disposed and further extends in a direction toward the first terminal connection electrode (Figure 3a).  

Regarding claim 16, modified Garcia Ramos discloses all of the claim limitations as set forth above. Konishi additionally discloses that an area of each of the first terminal connection electrode and the second terminal connection electrode (end electrodes 41) among the plurality of first electrodes is greater than an area of each of the remaining first electrodes (electrodes 22) (Figure 3a).  


Regarding claims 17-18, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that an area of the first resin layer (13) is greater than an area of the second resin layer (23) (Figure 6 and [27]).

Regarding claim 19, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that the at least one metal layer includes a plurality of metal layers spaced apart from each other at predetermined intervals (The at least one metal layer is the outermost two of the electrodes 11 are spaced apart from each other, Figure 6).  

	Regarding claim 20, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos does not explicitly disclose that a shape of one of the plurality of first electrodes differs from a shape of one of the plurality of metal layers. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Garcia Ramos such that a shape of one of the plurality of first electrodes differs from a shape of one of the plurality of metal layers, as such a modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 21, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos does not explicitly disclose that the area of one of the plurality of first electrodes is greater than an area of one of the plurality of metal layers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the area of one of the plurality of first electrodes such that the area of one of the plurality of first electrodes is greater than an area of one of the plurality of metal layers, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

	Regarding claim 22, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that a shape of one of the plurality of first electrodes is the same as a shape of one of the plurality of metal layers (Figure 3, all electrodes including outer electrodes 11 have the same shape).  

Regarding claim 23, modified Garcia Ramos discloses all of the claim limitations as set forth above. Konishi additionally discloses that the plurality of metal layers (25) is a plurality of dummy electrodes which are not electrically connected (Figure 1 and [36]).  

Response to Arguments
Applicant’s arguments filed on 09/07/2022 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726